By the Court
Cardozo, J.
This action is not brought upon the theory that any statute has been violated by Hr, Drew’s receiving a portion of the property of the New Jersey company.
The statute of our State in that regard is inapplicable to a New Jersey corporation.
The object of this action is not the dissolution of a corporation : but it is to reach, in the hands of a person who has *446possession of it, some of the property of the corporation, the judgment debtor, and subject it to the payment of the plaintiff’s judgment.
This is a very common proceeding under a judgment creditor’s bill, which this, in effect is, and is still allowable under the Code, § 142. (Voorhies, 10th ed., 175, note a.)
Osgood v. Saytin has no application, being on the statute of this State.
I think the judgment should be affirmed.
Judgment affirmed.